DETAILED ACTION
This Office action is in reply to application no. 16/929,680, filed 15 July 2020.  A preliminary amendment was filed 8 September 2021.  Claims 1-14 have been cancelled.  Claims 15-26 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
As each claim is directed to a method, structural limitations of any object or entity performing steps of the method are only given patentable weight insofar as they have an effect on the operation of the method.  So for example, the “insurance provider” does not perform any positively-claimed step in any claim, so language purporting to limit the insurance provider is considered but given no patentable weight.  (For example, claim 20 and several of its dependent claims only limit the insurance provider or its computers, and so are considered but given no patentable weight.)  As for the “semantic robotic device”, first, the specification does not limit it at all but only specifies, e.g. ¶3, what it “may include”.  Second, the only function the semantic robotic device performs in any claim are functions that are typically performed by a computer: receiving inputs, generating an analysis, sending the results of the analysis to someone else.  So as the only effect the semantic robotic device has on any step of any claim is to perform the functions of a computer, it is given patentable weight only insofar as it performs computer functions; essentially it is considered labeling of a computer.
For an opinion relevant to the Examiner’s interpretation of the semantic robotic device, see In re Curry, 84 USPQ2d 1272 (BPAI 2005) (“Informative Opinion”), aff’d (Fed. Cir. Appeal No. 2006-1003, June 12, 2006) (“Common situations involving nonfunctional descriptive material are: … a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.”).
The phrase “semantic analysis” is interpreted as follows: first, the applicant broadly uses it, ¶1446, to include any “language based semantic techniques”.  It is the “process of drawing meaning from text”, using a common definition, and would include such things as natural language processing, the computer implementation of the manner in which literate humans ordinarily derive meaning from the written word.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regard to claim 17, it purports to base an opinion on “semantics inferred to a participant in the incident”.  The phrase “inferred to” makes no logical sense.  An inference is an opinion formed in the human mind (or by a computer doing, essentially, human mental work) based on information received.  Certainly one can express one’s inference to someone else, but this does not then form the basis of an opinion of the person expressing it; she has already formed her opinion.  The Examiner cannot fathom what was actually intended, and will attempt to examine the claim as best understood.
In regard to claim 18, from which claims 19-26 depend, the claim purports to have a single “semantic robotic device” comprise “a plurality of semantic robotic devices”.  This is not a limitation but a replacement; a tree does not comprise a plurality of trees.  The Examiner suggests replacing the language “providing a semantic robotic device, the semantic robotic device having a sensor” in claim 15 with “providing one or more semantic robotic devices including a first semantic robotic device having a sensor”, and then referring to that particular device as “the first semantic robotic device” in most of the claims.  That is just, of course, one suggestion; there are other ways to overcome this rejection.
Further in regard to claims 25 and 26, there is insufficient antecedent basis for “the plurality of opinions”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are each directed to a method (i.e., process) and so are all within a statutory category of invention.  The claim(s) recite(s) providing a computer (see above), receiving inputs, generating an analysis and transmitting the analysis to an insurance provider.  Providing data to an insurance provider is a commercial activity and thus one of certain “methods of organizing human activity” deemed abstract; further, these are all mental steps routinely performed by human insurance adjusters with no more technology than a pen and paper.
Just for one example of a foreseeable use of the claim, imagine a car accident.  An insurance adjuster, a person, can arrive at the accident scene, observe the scene, mentally analyze the situation, write the results of the analysis on paper and transmit it to the insurance provider, by hand or via the post.  None of this would present the slightest difficulty, and none invokes any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a creatively-labeled generic computer with generic computer components and nondescript, implicit use of some kind of network, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only, and barely, manipulate information about an observable incident (e.g. the car accident in the scenario above), they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply performing the steps by the computer in no particular manner does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  As explained above, the claims include a computer which has a sensor, processor and program instructions.  These elements are recited at a high degree of generality and the applicant makes it explicitly clear, ¶515, when talking about the “computer units” that the “hardware components may be any components”. [emphasis added] They only perform generic computer functions of receiving, analyzing and sending information.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The dependent claims further do not amount to significantly more than the abstract idea: claims 16, 17, 19-23, 25 and 26 are simply further descriptive of the type of information being manipulated; claim 18 simply replaces a single computer with two, without giving the additional computer anything at all to do or any purpose to serve; claim 24 simply recites further abstract manipulation of information.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (U.S. Patent No. 10,599,155, filed 1 February 2017).

With regard to Claim 15:
A method of reporting incidents to an insurance provider, [abstract] the insurance provider having an insurance provider cloud computing entity including insurance provider stored data and stored programming instructions, the method comprising:
providing a semantic robotic device, the semantic robotic device having a sensor, a semantic robotic device processor and semantic robotic device stored programming instructions, [Col. 3, lines 1-6; “a computer system for testing the effectiveness of one or more autonomous operation features for controlling a virtual vehicle in a virtual test environment may be provided. The computer system may include one or more processors and a non-transitory program memory coupled to the one or more processors and storing executable instructions”; line 13; it receives information from at least one sensor “”] the semantic robotic device stored programming instructions operable to cause the semantic robotic device to generate an analysis of an incident occurring during operation of the semantic robotic device;
receiving inputs from the sensor of the semantic robotic device, the inputs comprising detected observations of the incident; [Col. 4, line 30; “one or more sensors” are “disposed within [a] vehicle”; Col. 40, lines 63-65; they can “identify actions taken by the autonomous vehicle before, during, and/or after vehicle collisions”]
generating, at the semantic robotic device, an analysis of the incident based on a semantic analysis of the incident based on the inputs; [Col. 40, lines 44, 46; the system does this using “natural language processing” and/or “semantic analysis”]  and
transmitting the analysis to the insurance provider cloud computing entity. [Col. 12, lines 15-18; “information may be wirelessly transmitted to the insurance provider, such as from a transceiver associated with a smart car to an insurance provider remote server”; Col. 15, line 64; it uses “an arrangement known as ‘cloud computing’”]

With regard to Claim 16:
The method of claim 15, wherein the analysis further comprises an opinion of the incident. [Col. 18, lines 55-58; “The effectiveness of autonomous operation features and the extent of their use may be further used to determine risk associated with operation of the autonomous vehicle by the server”; such a determination reads on an opinion]

With regard to Claim 17:
The method of claim 16, wherein the opinion is based on semantics inferred to a participant in the incident. [Col. 9, line 3; “driver acuity/alertness monitoring” which may include, Col. 14, lines 45-48, information “received by the sensors” such as a “microphone” directed to the “operator and/or passengers within the vehicle”]

With regard to Claim 18:
The method of claim 15, wherein the semantic robotic device comprises a plurality of semantic robotic devices. [Col. 15, line 57; note the plural “on-board computers”]

This claim is not patentably distinct from claim 15 as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
The method of claim 18, wherein the analysis further comprises an opinion of the incident. [Col. 18, lines 55-58; “The effectiveness of autonomous operation features and the extent of their use may be further used to determine risk associated with operation of the autonomous vehicle by the server”; such a determination reads on an opinion]

With regard to Claim 20:
The method of claim 19, wherein the opinion is based on semantics inferred to a participant in the incident. [Col. 9, line 3; “driver acuity/alertness monitoring” which may include, Col. 14, lines 45-48, information “received by the sensors” such as a “microphone” directed to the “operator and/or passengers within the vehicle”]

With regard to Claim 21:
The method of claim 20, wherein the opinion is based on the semantic analysis of the incident. [Col. 18, lines 55-58; “The effectiveness of autonomous operation features and the extent of their use may be further used to determine risk associated with operation of the autonomous vehicle by the server”; such a determination reads on an opinion]

With regard to Claim 22:
The method of claim 20, wherein the insurance cloud computing entity stored programming instructions are configured to infer an adjustment to an insurance premium based on the opinion. [Col. 25, lines 63-65; “refine or adjust the risk levels based upon operating data and actual losses for insured autonomous vehicles”; Col. 31, lines 15-18; “determine a premium associated with the vehicle insurance policy based at least partially on the risk level”]

This claim, and other claims which purport to limit the insurance cloud computing entity, are considered but given no patentable weight, as the claimed method is performed by the semantic robotic device; the insurance cloud computing entity is simply an external object with which the claimed device communicates.  Further, “to infer an adjustment to an insurance premium based on the opinion” is simply manner-of-use language and does not even positively claim that any adjustment is inferred.  References are provided for the purpose of compact prosecution.

With regard to Claim 23:
The method of claim 20, wherein the insurance provider stored programming instructions are configured to infer an adjustment to an insurance clause based on the opinion, the method further comprising inferring the adjustment to the insurance clause based on the opinion. [id.; the premium reads on a clause]

With regard to Claim 24:
The method of claim 20, wherein:
the step of generating the analysis further comprises generating a plurality of opinions comprising a separate opinion by each of the plurality of robotic devices;
the step of transmitting the analysis further comprises transmitting the plurality of opinions to the insurance provider cloud computing entity; [Col. 14, lines 2-3; in addition to the computer referenced above, a “mobile device 110 may supplement the functions performed by the on-board computer”; that the information is transmitted was cited above] and
the method further comprises aggregating the plurality of opinions via the insurance cloud computing entity stored programming instructions. [Col. 43, lines 46-48; “the server 140 may determine the risk level associated with each of a plurality of sets of expected vehicle use parameters”; lines 52-55; “server 140 may then weight the risk levels by the corresponding expected vehicle use levels, and aggregate the weighted risk levels to obtain a total risk level for the vehicle”]

With regard to Claim 25:
The method of claim 20, wherein the insurance cloud computing entity stored programming instructions are configured to infer an adjustment to an insurance premium based on the plurality of opinions, the method further comprising inferring the adjustment to an insurance premium based on the plurality of opinions. [Col. 25, lines 63-65; “refine or adjust the risk levels based upon operating data and actual losses for insured autonomous vehicles”; Col. 31, lines 15-18; “determine a premium associated with the vehicle insurance policy based at least partially on the risk level”]

With regard to Claim 26:
The method of claim 20, wherein the insurance cloud computing entity stored programming instructions are configured to infer an adjustment to an insurance clause based on the plurality of opinions, the method further comprising inferring the adjustment to the insurance clause based on the plurality of opinions. [id.; the premium reads on a clause]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694